JUDGMENT

PER CURIAM.
This appeal was considered on the record from the District Court and on the briefs of the parties. The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C. Cik. Rule 36(b). It is
ORDERED AND ADJUDGED that the District Court’s decision be affirmed. Malhck appeals only the District Court’s denial of relief under Fed.R.Civ.P. 60(b). We review the District Court’s decision not to vacate or amend its earlier judgment for abuse of discretion, and “an appeal from denial of Rule 60(b) relief does not bring up the underlying judgment for review.” Browder v. Director, Illinois Dept. of Corrections, 434 U.S. 257, 263 n. 7, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978). Because Mallick’s arguments address only the merits of the underlying judgment and not the District Judge’s failure to provide Rule 60(b) relief, we affirm.
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.